Citation Nr: 1134626	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, schizoaffective disorder, bipolar disorder and alcohol/drug abuse.

3.  Entitlement to service connection for migraine headaches, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a skin disorder affecting the feet and back, to include as due to herbicides exposure.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a hearing held at the RO in January 2011. 

The Board notes that during the January 2011 hearing, the Veteran clarified that the claim previously characterized as "entitlement to service connection for Agent Orange exposure" actually was in regard to rash-like bumps on his feet and back that he believes are due to in-service herbicides exposure.  Accordingly, the claim is recharacterized as indicated on the title page of this action. 

This case was remanded by the Board in September 2009 and August 2010.  The case is once again before the Board for appellate consideration of the issues on appeal. 

In an August 2011 statement, the representative requested copies of all VA examinations for the Veteran.  As he has already received a copy of the claims files, it is unclear whether he is asking for yet more copies of the examination reports of which he already has copies, or believes there are examination reports of which he has yet to receive a copy.  The Board trusts that on remand, the RO will work with the representative to resolve his request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for low back disability, an acquired psychiatric disorder, migraine headaches and a skin disorder affecting the feet and back are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed April 1992 rating decision denied a claim of entitlement to service connection for low back disability; the Veteran did not appeal and the decision became final.

2.  An unappealed July 1995 rating action continued the denial of service connection for low back disability; the Veteran did not appeal and the decision became final.

3.  Evidence submitted since July 1995 raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims he injured his back in 1974 during a helicopter combat raid in Vietnam.  He indicates he lifted 60 to 80 pounds of barbed wire and heard his back pop.  He further claims he suffered with chronic back pain ever since the in-service injury.  The RO denied the claim in April 1992 and again in July 1995, finding no evidence of in-service incurrence of a low back disorder.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No pertinent correspondence was received during the appellate time frame, so the July 1995 decision is final.

As of July 1995, the evidence consisted of the Veteran's service treatment records, which note one episode of treatment for complaints of back pain secondary to "lifting something heavy," but with no evidence of any additional treatment or a chronic diagnosis; the evidence also contained records relevant to an involuntary psychiatric hospitalization, but no medical evidence relevant to the low back; the evidence also contained the Veteran's personnel records confirming the Veteran served in a combat operation in Vietnam.

Potentially material evidence since July 1995 include voluminous VA medical treatment records, private treatment records, Social Security Administration (SSA) disability records, a VA psychologist opinion dated October 2010 and the Veteran's testimony before the Board.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the RO denied the Veteran's claim in July 1995 because there was no evidence of in-service incurrence of a chronic low back disability.  

The new evidence confirms the Veteran is, at the very least, currently diagnosed with spondylosis with lower extremity neurological complications.  The Veteran, in support of his claim, also submitted an opinion dated in October 2010 by a VA psychologist noting the Veteran's treatment for PTSD and opining that the Veteran's chronic low back pain is exacerbated by his psychiatric condition.

Given the current diagnosis shown in the recent treatment records, and the Veteran's recent testimony concerning his observations of low back problems since service, the Board finds the new evidence raises a reasonable possibility of substantiating the Veteran's claim and the claim, therefore, is reopened.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Since the claim is being reopened, any deficiencies in notice were not prejudicial to the Veteran.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for a lumbar spine disorder is reopened and to that extent the claim is granted.


REMAND

Initially, the Board notes the agency of original jurisdiction (AOJ) last adjudicated this claim in a supplemental statement of the case (SSOC) in April 2010.  Thereafter, voluminous additional, non-duplicative VA medical records were submitted by the Veteran indicating current treatment for all claims on appeal.  The new medical evidence also included a medical opinion dated October 2010 by a VA psychologist indicating the Veteran's current and past treatment for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  The 2010 VA psychologist also noted the Veteran's diagnoses of back pain and migraine headaches opining that these conditions are exacerbated by his psychiatric status.

The Veteran did not waive local jurisdictional review regarding any additional evidence submitted.  If a SOC or supplemental SOC (SSOC) is prepared before the receipt of further evidence, a SSOC must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the newly obtained evidence was not duplicative of evidence already associated with the claims file, and it is relevant to the issue on appeal because it shows current objective findings and provides a possible nexus opinion.  Therefore, in accordance with 38 C.F.R. § 19.37(a), the case is returned to the RO for consideration and the issuance of a SSOC. The Board acknowledges that in an August 2011 statement, the representative waived RO consideration of "any and all evidence submitted in support of his claims, from the date of the last [SOC or SSOC] issued by the VA through the date of the BVA decision."  Although there is authority for the Board to accept a waiver of evidence received following certification of the case to the Board, there is no analogous authority to waive the requirement for an SSOC where pertinent additional evidence is received prior to certification to the Board.

During the Veteran's hearing in January 2011 before the Board, moreover, the Veteran indicated he has been treated by the VA Medical Center (VAMC) in Miami since 1992, with one visit dating back to 1974.  It does not appear these records are currently in the claims folder.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should take additional steps to obtain these identified records and ensure the file is complete.  The RO should also take this opportunity to ensure current VAMC records from January 2011 to the present are obtained.

The Veteran claims he has a back disorder, a skin condition, chronic migraine headaches, and psychiatric diagnoses, to include PTSD, as a result of his combat service in Vietnam.

Specifically, the Veteran claims while in Vietnam, around 1967 there was a helicopter raid.  In support of his troops, the Veteran testified he lifted 60 to 80 pounds of barbed wire during the raid.  He contends his back was injured during the raid and since returning from Vietnam, he has suffered with chronic headaches, psychiatric illness, chronic skin problems and chronic low back pain.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records indicate he was seen and treated for low back pain secondary to "lifting something heavy."  No diagnosis was rendered at that time, and the Veteran's separation examination was entirely within normal limits.  The records are otherwise silent as to any complaints, treatment or diagnoses of headaches, back pain, skin problems or psychiatric problems.

The Board further notes, in light of the Veteran's service in Vietnam, exposure to herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases may be service connected as a matter of presumption where exposure to herbicide is conceded, to include chloracne or other acneform disease consistent with chloracne.  See 38 C.F.R. § 3.309(e).

In this case, the Veteran has a lengthy complicated and troubled past.  After service, medical records show the Veteran was arrested for various serious crimes and involuntarily hospitalized as early as 1974 for organic brain disease.

Through the years, the Veteran has been diagnosed variously with PTSD, MDD, schizoaffective disorder, drug/alcohol abuse and bipolar disorder.  It is not immediately apparent from his medical records whether any or all of these diagnoses are associated with any service versus post-service events.  

Similarly, the Veteran is currently diagnosed with migraine headaches and a low back disorder, to include spondylosis, but no medical professional has ever specifically linked the Veteran's diagnoses to his in-service lifting injury or complaints of continuous symptoms since service.  In October 2010, however, a VA psychologist opined that the Veteran's psychiatric diagnoses at the very least are exacerbating his back condition and migraine headaches.  

The Veteran further claims he has skin problems due to Agent Orange exposure.  The medical evidence is largely silent for skin treatment, but the Veteran is competent to indicate a past history of rashes on his feet and back.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Again, Agent Orange exposure is conceded and the Veteran has never been afforded a VA examination to ascertain what, if any, skin conditions he has attributable to Agent Orange exposure.

For these reasons, the Board finds VA psychiatric, orthopedic, neurologic and dermatologic examinations are necessary.  See McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should print out all Social Security Administration (SSA) disability records found on the CD in the claims folder, and associate hard copies to the claims folder. 

2. Obtain any of the Veteran's missing medical records from the VA Medical Center in Miami, Florida from 1974 and from 1992 to the present.  If the records cannot be located or no such records exist, a memorandum of unavailability should be prepared and the Veteran should be provided with a copy of the memorandum.

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any psychiatric disability the Veteran has.

Any psychiatric diagnosis should be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV.  

After review of the pertinent material, the examiner must specifically discuss whether the appellant meets the diagnostic criteria in DSM-IV for diagnosis of PTSD, and, if so, identify the specific stressor or stressors that the examiner believes supports the diagnosis.

With respect to any psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether such disability is etiologically related to service or was manifested within one year of service discharge.  

The Veteran's claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted

The physician should provide a complete rationale for any opinion.

4.  After obtaining the above records, to the extent available, schedule the Veteran for orthopedic, neurological and dermatological VA examinations with appropriate specialists for the claimed low back condition, migraine headaches and skin condition to ascertain the likely etiology for any and all low back, headache or skin condition(s) found.  

Specifically, the examiners are asked to provide opinions as to the following:
* Whether it is at least as likely as not that any found low back disorder, migraine headaches, or skin condition is directly related to the Veteran's service in Vietnam, to include February 1968 treatment for low back pain secondary to "lifting something heavy" and in light of the Veteran's contentions;
* If not, whether it is at least as likely as not that any found low back disorder, migraine headaches or skin condition is caused or aggravated by the Veteran's psychiatric conditions;
* Whether the Veteran has chloracne;
* Whether it is at least as likely as not that any found skin condition or migraine headaches is attributable to in-service herbicides exposure.

The claims folder must be provided to the examiners and they must be instructed that the Veteran's in-service combat exposure and herbicides exposure is conceded.  The physician should provide a complete rationale for any opinion provided, whether the opinion is favorable or unfavorable to the claims.

5.  The claims should thereafter be readjudicated.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


